Justices TIMMONS-GOODSON and HUDSON
dissent for the reasons stated in the dissenting opinion in Jones v. Keller, — N.C. —, —, S.E.2d — (2010) (518PA09).
*321MORRIS COMMUNICATIONS CORE D/B/A FAIRWAY OUTDOOR ADVERTISING v. CITY OF BESSEMER CITY ZONING BOARD OF ADJUSTMENT
) ) ) ) ) ) ) )
ORDER
****** * * * * ******
No. 150A10
The Court allows petitioner’s petition for discretionary review of issue Number 1:
(1) Did the Court of Appeals err in concluding that the Respondent Zoning Board’s interpretation of the City of Bessemer City’s Zoning Ordinance is entitled to some deference when the matter of the interpretation of an ordinance and/or statute is reviewed de novo on appeal and the reviewing court is entitled to freely substitute its judgment for that of the local zoning board?
Petitioner’s petition for discretionary review as to the remaining issues is denied.
By order of the Court in Conference, this 26th day of August, 2010.
Hudson, J.
For the Court
*322STATE OF NORTH CAROLINA v. WILBUR WILLIAM FOLSTON, JR.
) ) ) ) )
ORDER
* * * * * ‡‡(‡‡*‡* * # #
No. 317PA09
The state’s petition for writ of certiorari is allowed for the limited purpose of entering the following order:
For the reasons stated in Jones v. Keller, 364 N.C. —, — S.E.2d — (2010) (518PA09), we reverse the trial court’s 27 April 2009 order granting defendant’s motion for appropriate relief and remand to the trial court for further proceedings consistent with the Jones opinion.
By order of the Court in Conference, this 26th day of August, 2010.
Hudson, J.
For the Court
*323STATE OF NORTH CAROLINA v. DERRICK ROCHELL FOREMAN
) ) ) ) )
ORDER
‡‡‡‡‡‡‡‡‡‡‡‡‡‡‡‡
No. 270PA10
The state’s petition for writ of certiorari is allowed for the limited purpose of entering the following order:
Rule of Appellate Procedure 21(c) mandates that petitions for writ of certiorari “shall be filed without unreasonable delay.” See, e.g., State v. Rush, 158 N.C. App. 738, 741 (2003) (finding that “four-year delay in challenging a judgment constitutes ‘unreasonable delay’” under Rule 21(c)); Huebner v. Triangle Research Collaborative, 193 N.C. App. 420, 426 (2008) (holding that defendant’s three-year delay in requesting certiorari review constituted “unreasonable delay” under Rule 21(c)). Defendant’s thirteen-year delay in filing his petition for writ of certiorari in the Court of Appeals constituted unreasonable delay. Accordingly, the Court of Appeals’ order allowing defendant’s petition for writ of certiorari is reversed and defendant’s appeal is dismissed.
By order of the Court in Conference, this 26th day of August, 2010.
Hudson, J.
For the Court
*324[[Image here]]
*325[[Image here]]
*326[[Image here]]
*327[[Image here]]
*328[[Image here]]
*329[[Image here]]
*330[[Image here]]
*331[[Image here]]
*332[[Image here]]
*333[[Image here]]
*334[[Image here]]